                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION


Jeremy Gallant,                                    :
                                                   :
                Plaintiff(s),                      :
                                                   :    Case Number: 1:16cv383
        vs.                                        :
                                                   :    Judge Susan J. Dlott
Mr. Holdren, et al.,                               :
                                                   :
                Defendant(s).                      :

                                               ORDER

        This matter is before the Court pursuant to the Order of General Reference in the United

States District Court for the Southern District of Ohio Western Division to United States Magistrate

Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate Judge reviewed the pleadings

and filed with this Court on February 20, 2019 a Report and Recommendation (Doc. 89).

Subsequently, the plaintiff filed objections to such Report and Recommendation (Doc. 95).

        The Court has reviewed the comprehensive findings of the Magistrate Judge and considered

de novo all of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that such Recommendation should be adopted.

        Accordingly, defendant’s motion for summary judgment (Doc. 65) is GRANTED.

        The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an appeal of this Court’s Order

will not be taken in good faith. See McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997).

        IT IS SO ORDERED.




                                                        ___s/Susan J. Dlott___________
                                                        Judge Susan J. Dlott
                                                        United States District Court
